DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO 2021/089136 A1) in view of Fonseca De Oliveira et al. (US 2020/0112472 A1), and further in view of Pegrum et al. (US 8,144,711 B1) and Shao et al. (US 2005/0083848 A1).
Regarding claim 1, Zhou discloses a method for operating a first network device (402) of a communications network (figs. 4A-4C, 5, 7-9), the method comprising: ascertaining, by means of an ingress interface (432), an ingress data stream comprising payload data to be transmitted towards a second network device (404) (figs. 4A-4C; paragraph [0079]-[0082]; [0084]-[0085]; [0087]-[0093], illustrating the incoming data stream includes payload data to be to transmitted to the receiving device or target communication device), wherein each of the plurality of communication paths comprises a different one of a plurality of physical channels (figs. 4B-4C, illustrating plurality of paths including respective links or channels); determining, by means of a multi-connectivity controller, a plurality of egress data streams (410-414a and 410-414b) in dependence on the ingress data stream (figs. 4B-4C; paragraph [0088]-[0092], explaining the outputting or egress data streams in responses and/or based and depending on the incoming or ingress data stream); and wherein each egress data stream is associated with a different one of the plurality of paths (figs. 4B-4C; paragraph [0006]-[0007]; [[0010]; [0017]-[0018]; [0040]; [0058]-[0059]; [0088]-[0092]; and so on, describing that the outgoing or egress data streams are associated and/or corresponding to the respective paths). 
Zhou doesn’t explicitly disclose ascertaining, by means of a correlation observer, at least one correlation value for a plurality of communication paths between the first network device and the second network device, the egress data stream is in dependence on the at least one correlation value; transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams, and wherein the at least one correlation value is determined based on the measure of linear correction between two loss measurements for the plurality of physical channels.
Fonseca De Oliveira teaches ascertaining, by means of a correlation observer, at least one correlation value for a plurality of communication paths between the first network device and the second network device, the egress data stream is in dependence on the at least one correlation value (paragraph [0095]; [0099]; [0101]-[0103]; [0108]-[0114]).
Fonseca De Oliveira doesn’t teach transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams, and wherein the at least one correlation value is determined based on the measure of linear correction between two loss measurements for the plurality of physical channels.
Pegrum transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams  (col. 2, lines 14-17; col. 15, line 60-col. 16, line 58; col. 17, line 57-col. 18, line 14; and so on).
Pegrum doesn’t teach wherein the at least one correlation value is determined based on the measure of linear correction between two loss measurements for the plurality of physical channels.
Shao teaches wherein the at least one correlation value is determined based on the measure of linear correction between two loss measurements for the plurality of physical channels (paragraph [0024]-[0043]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ascertaining, by means of a correlation observer, at least one correlation value for a plurality of communication paths between the first network device and the second network device, the egress data stream is in dependence on the at least one correlation value; transmitting, via a respective one of a plurality of egress queues, the plurality of egress data streams, and wherein the at least one correlation value is determined based on the measure of linear correction between two loss measurements for the plurality of physical channels as taught by Fonseca De Oliveira, Pegrum and Shao into Zhou in order to improve quality of service and cost, to reduce congestion, to reduce latency, and packet losses.
Regarding claim 2, Zhou discloses wherein the determination of the plurality of egress data streams comprises: selecting (402), by means of the multi-connectivity controller, dividing or duplicating the payload data, wherein the dividing comprises a determination of mutually different segments of the payload data, wherein the mutually different segments are distributed between the plurality of egress streams, wherein the duplicating comprises a determination of duplicate segments of the payload data, wherein the duplicate segments are fed into each one of the plurality of egress data streams (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.). 
Regarding claim 3, Zhou discloses wherein the determination of the plurality of egress data streams comprises: selecting the division of payload data (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.).
Zhou doesn’t explicitly disclose selection of the dividing is if the correlation value indicates that the plurality of communication paths are correlated. 
Fonseca De Oliveira teaches selection of the dividing is if the correlation value indicates that the plurality of communication paths are correlated (paragraph [0101]; [0122]; [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use selection of the dividing is if the correlation value  indicates that the plurality of communication paths  are correlated as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 4, Zhou discloses wherein the determination of the plurality of egress data streams comprises: selecting the duplication of payload data (paragraph [0020]-[0022]; [0067]-[0068]; [0084]-[0085]; [0090]-[0092]; [0118]; [0122]-[-123]; [0137], [0140]; and etc.)
Zhou doesn’t explicitly disclose the selection of duplication is if the correlation value indicates that the plurality of communication paths are uncorrelated. 
Fonseca De Oliveira teaches the selection of duplication is if the correlation value indicates that the plurality of communication paths are uncorrelated (paragraph [0120]-[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the selection of duplication is if the correlation value  indicates that the plurality of communication paths are uncorrelated as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 5, Zhou discloses wherein the method comprises: ascertaining a QoS-requirement for the payload data; and determining the plurality of egress data streams (es1, es2) in dependence on the QoS-requirement (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Regarding claim 6, Zhou discloses the plurality of physical channels. However, Zhou doesn’t disclose the at least one correlation indicator is determined based on latency measurements for the plurality of physical channels. 
Fonseca De Oliveira teaches the at least one correlation indicator is determined based on latency measurements for the plurality of physical channels (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the at least one correlation indicator is determined based on latency measurements for the plurality of physical channels as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 7, Zhou discloses wherein the method comprises: ascertaining a QoS-requirement for the payload data; and determining and applying, by means of the multi-connectivity controller, at least one configuration parameter for each communication path in dependence on the QoS-requirement (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Zhou doesn’t explicitly disclose the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement.
Fonseca De Oliveira teaches the determining is in dependence on the correlation value (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on) in addition to in dependence on the QoS-requirement (paragraph [0021]; [0025]; [0091]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 8, Zhou discloses wherein the method comprises: determining a QoS fulfillment indicator in dependence on a/the QoS-requirement, wherein the QoS fulfillment indicator indicates whether the available communication paths (P1, P2) are capable to fulfill the QoS-requirement (paragraph [0007]; [0060]; [0092]; [0135]; [0140]; [0142]). 
Zhou doesn’t explicitly disclose the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement.
Fonseca De Oliveira teaches the determining is in dependence on the correlation value (paragraph [0024]; [0087]; [0095]-[0096]; [0102]; [0105]-[0113]; [0125]; and so on) in addition to in dependence on the QoS-requirement (paragraph [0021]; [0025]; [0091]-[0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the determining is in dependence on the correlation value in addition to in dependence on the QoS-requirement as taught by Fonseca De Oliveira into Zhou in order to improve quality of service and cost.
Regarding claim 9, the claim includes features identical to the subject matter mentioned in the rejection to claim. The claim is a mere reformulation of claim 1 in order to define the corresponding a first network device, and the rejection to claim 1 is applied hereto.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461